Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 12/06/2021 01/23/2022 05/11/2022 06/14/2022 06/14/2022 07/19/2022 0817/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 04/14/2021.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/461258. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table (provided for illustrative purposes) that compares claim 1 of the instant application with claim 1 of co-pending US PATENT No. 11461258.   
US Patent (#11461258)
1.    A Baseboard Management Controller (BMC), comprising: a Vital Product Data (VPD) reading logic to read an actual configuration of a chassis from a VPD stored in a memory inside the chassis during boot up, the chassis separate from the BMC; 

and a built-in self-configuration logic to configure the BMC responsive to the actual configuration of the chassis, 

wherein the BMC is configured to select a configuration from a first configuration and a second configuration, the first configuration including a Non-Volatile Memory Express (NVMe) driver, the second configuration including a Non-Volatile Memory Express Over Fabric (NVMeoF) driver, the BMC is configured to load a High Availability (HA) driver before the BMC has determined whether a pairing partner is available, and the BMC is configured to determine that the configuration of the chassis includes an HA chassis based at least in part on the actual configuration read from the VPD. 
Claim 1, Instant Specification Application No. 17/230989
1. A device, comprising: a connector to connect the device to a component in a storage system; 

a mode of operation selection circuitry configured to receive a signal via the connector, 


the signal indicating a selection of a first mode of operation from at least the first mode of operation and a second mode of operation;

 
and mode configuration circuitry to configure the device to use the first mode of operation based at least in part on the mode of operation selection circuitry, wherein the first mode of operation includes a first protocol to communicate between the device and the storage system, and wherein the second mode includes a second protocol to communicate between the device and the storage system.


Although the conflicting claims are not identical, the instant application claim scope is a genus to co-pending Application’s species scope, the instant application incorporating material already present in the copending application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected 35 U.S.C. 103 as being unpatentable over Berman (USPGPUB No. 2016/0337272 A1) in view of Hormuth et al. (USPGPUB No. 2013/0325998 A1, hereinafter referred to as Hormuth). 
Referring to claim 1, Berman discloses a device comprising {“SDN 200”, see Fig. 2, [0102]}: 
a connector to connect {“proper interface”, see Fig. 2, [0070]} the device to a component in a storage system {“FIB” from a corresponding storage system “TCAM” ([0070], [0065] see Fig. 2}; a mode of operation selection circuitry configured to receive a signal {signals “FIB… to which the input interface should forward a packet”, see Fig. 2, [0070]} via the connector {“to find the proper interface” and corresponding connector, see Fig. 2, [0070]}, the signal indicating a selection of a first mode of operation {“protocol specific plug-in support”, see Fig. 2, [0102]} from at least the first mode of operation {transport protocols “fibre channel” ([0072]), “RDMA”, “iWARP” and "RoCE" ([0074]).}  and a second mode of operation {“such as FCoE, iSCSI, RoCE, NVMe over Fabrics, NAS, scale out storage controllers.”, see Fig. 2, [0102]}; 
Furthermore, Hormuth discloses: 
mode configuration circuitry to configure the device to use the first mode of operation based {“multi-function PCIe modules 121 and 131” (see Fig. 1, [0026]).} at least in part on the mode of operation selection circuitry {“non-storage 314”, see Fig. 3, [0043].}, wherein the first mode of operation includes a first protocol to communicate between the device and the storage system {“P2P endpoint 122 can be identified as function 1”, [0026].}, and wherein the second mode includes a second protocol {“RRDMA endpoint 124”, see Fig. 1, [0079].} to communicate between the device and the storage system {“fast storage capacity”, last 4 lines of [0036], see Fig. 1.}.
Berman and Hormuth are analogous because they are from the same field of endeavor, managing peripheral devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berman and Basso before him or her, to modify Berman’s “SDN 200” incorporating Hormuth’s “multi-function PCIe module 121” (see Fig. 1, [0023]). 
The suggestion/motivation for doing so would have been to incorporate information handling systems including a variety of hardware and software resources that can be configured to process, store, and communicate information and can include one or more computer systems, graphics interface systems, data storage systems, and networking systems. (Hormuth [0003], last 7 lines).
Therefore, it would have been obvious to combine Hormuth with Berman to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Hormuth discloses wherein the mode of operation selection circuitry is configured to determine the first mode of operation from the signal via a pin on the connector {“low pin count bus”, see Fig. 2 [0033]}.

As per claim 3, the rejection of claim 1 is incorporated and Hormuth discloses wherein the connector supports a plurality of Peripheral Component Interconnect Express (PCIe) lanes {“PCIe links become constrained, the number of lanes per link can be increased”, see Fig. 1 [0038]} and Serial Attached Small Computer System Interface (SCSI) (SAS) pins {“SAS block 144”, see Fig. 1 [0023] last 8 lines}.

As per claim 4, the rejection of claim 3 is incorporated and Hormuth discloses wherein, based at least in part on the first mode of operation being an Non-Volatile Memory Express (NVMe) mode of operation {“nvme interface 232”, see Fig. 2 [0028]}, the second circuitry is configured to use two lanes of the PCIe lanes as both a data plane {“node 191 via a backplane”, see Fig. 1 [0024]} and a control plane for a host {“BMC that operates to provide platform management”, see Figs. 2-3, [0077]} and to disable use of an Ethernet port via the SAS pins {“Ethernet interfaces”, see Fig. 3 [0042]}.

As per claim 5, the rejection of claim 3 is incorporated and Hormuth discloses wherein, based at least in part on the first mode of operation being an Non-Volatile Memory Express over Fabric (NVMeoF) mode of operation {“nvme interface 232”, see Fig. 2 [0028]}, the second circuitry is configured to use two lanes of the PCIe lanes as a control plane for a host {“BMC that operates to provide platform management”, see Figs. 2-3, [0077]}, and to use a set of SAS pins as an Ethernet port {“Ethernet interfaces”, see Fig. 3 [0042]} for a data plane for the host {“node 191 via a backplane”, see Fig. 1 [0024]}.

Referring to claims 6-9 are method claims reciting claim functionality corresponding to the device claims of claims 1-5, respectively, thereby rejected under the same rationale as claims 1-5 recited above. 

Referring to claims 10-14 are system claims reciting claim functionality corresponding to the device claims of claims 1-5, respectively, thereby rejected under the same rationale as claims 1-5 recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching mode operation selection circuitry recited in claim 1: US 10467170 B2, US 20190087268 A1, US 20190042424 A1, US 20180227369 A1, US 20180131633 A1, US 20180032471 A1, US 20180019896 A1, US 20170317901 A1, US 20170063965 A1, US 20130198312 A1, US 20070077553 A1, US 7107253 B1, US 20060098681 A1, US 20060059287 A1, AND US 20040153844 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184